37 F.3d 1492NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
BETHENERGY MINES INCORPORATED, Petitioner,v.Camden J. HAGER;  Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
No. 93-2084.
United States Court of Appeals, Fourth Circuit.
Argued Sept. 29, 1994Decided Oct. 19, 1994.

On Petition for Review of an Order of the Benefits Review Board.  (90-1670-BLA)
Douglas Allan Smoot, Jackson & Kelly, Charleston, WV, for Petitioner.
C. William Mangum, U.S. Dept. of Labor, Washington, DC, for Respondents.
Ann B. Rembrandt, Jackson & Kelly, Charleston, WV for Petitioner.


1
Thomas S. Williamson, Jr., Solicitor of Labor, Donald S. Shire, Associate Solicitor, Marta Kusic, Counsel for Appellate Litigation, Cathryn Celeste Helm, U.S. Dept. of Labor, Washington, DC, for Respondent Director.


2
Ben. Rev. Bd.


3
AFFIRMED.


4
Before LUTTIG and WILLIAMS, Circuit Judges, and CHASANOW, United States District Judge for the District of Maryland, sitting by designation.

PER CURIAM:

5
Petitioner BethEnergy Mines Inc. appeals a final order of the Benefits Review Board awarding federal black lung benefits to Camden Hager.  BethEnergy contends that the decision to award Hager benefits is not supported by substantial evidence.


6
The administrative law judge, based upon the testimony of medical doctors who examined Hager, concluded that Hager was "totally disabled due to pneumoconiosis," 20 C.F.R. Sec. 718.204(a), and that respiratory impairment rendered Hager unable to "perform[ ] his ... usual coal mine work," id. at Sec. 718.204(b)(1).  The Benefits Review Board found the administrative law judge's findings to be supported by substantial evidence.  90-1670 BLA (June 30, 1993).  Finding substantial record evidence to support the award of benefits to Hager, we affirm on the reasoning of the administrative law judge, 85-BLA-4870 (February 7, 1990), and of the Benefits Review Board, 90-1670 BLA (June 30, 1993).

AFFIRMED